PROSPECTUS SUPPLEMENT NO. 6 Filed Pursuant to Rule424(b)(7) (To Prospectus dated May31, 2007) Registration No.333-143424 $115,000,000 35/8% Contingent Convertible Senior Notes due 2027 and Shares of Common Stock Issuable Upon Conversion of the Notes This Prospectus Supplement No.6 supplements the prospectus dated May31, 2007, as supplemented by Prospectus Supplement No.1 dated June11, 2007, Prospectus Supplement No.2 dated June22, 2007, Prospectus Supplement No.3 dated July3, 2007, and Prospectus Supplement No. 4 dated July 13, 2007and Prospectus Supplement No. 5 dated August 1, 2007 relating to the resale by selling securityholders of up to $115,000,000 aggregate principal amount of the 35/8% Contingent Convertible Senior Notes due 2027 of PrivateBancorp, Inc., which are referred to as the “notes,” and the shares of common stock issuable upon conversion of the notes.This prospectus supplement should be read in conjunction with the prospectus, as supplemented.This prospectus supplement is qualified by reference to the prospectus, except to the extent that the information in this prospectus supplement supplements the information contained in the prospectus.This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any and all amendments or supplements thereto. The information appearing under the heading of the prospectus entitled “Selling Securityholders” sets forth information with respect to the selling securityholders and the respective principal amount of notes beneficially owned by each selling securityholder that may be offered pursuant to the prospectus and the number of shares of our common stock issuable upon conversion of the notes, as subject to adjustment.The information set forth below supplements or updates the information previously listed in the prospectus and the prior related supplements. Name of Holder Principal Amount of Notes Beneficially Owned and Offered Hereby Percentage of Aggregate Principal Amount of Notes Outstanding Principal Amount of Notes Owned After Completion of Offering(1) Number of Shares of Common Stock that May Be Sold Upon Conversion(2) Number of Shares of Common Stock Owned After Completion of Offering(2)(3) Cowen and CompanyLLC $ 2,000,000 1.74 % — 44,395 — (1) Assumes sale of all notes offered hereby, although selling securityholders are not obligated to sell any notes. (2) Assumes conversion of the notes offered by the holder of the notes for the maximum number of shares of our common stock that may be issuable based on an initial conversion rate of 22.1976 shares of common stock per $1,000 principal amount at maturity of the notes.This conversion rate is subject to adjustment, however, as described under “Description of Notes—Conversion Rights—Conversion Price Adjustments,”“—Conversion Upon Specified Corporate Transactions” and “—Adjustment to Conversion Price Upon Certain Fundamental Changes” in the prospectus.As a result, the number of shares of common stock issuable upon conversion of the notes may increase or decrease in the future. (3) Assumes offer and sale of all shares that may be issued upon conversion, and includes other shares of common stock identified to us by the selling securityholder as owned by it. Investing in our notes or common stock issuable upon conversion of the notes involves risks.Please read carefully the section of the prospectus entitled “Risk Factors.” Neither the Securities and Exchange Commission nor any state or foreign securities commission or regulatory authority has approved or disapproved of these securities or determined if the prospectus is truthful or complete.Any representation to the contrary is a criminal offense. These securities are not deposits or obligations of a bank or savings association and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any governmental agency. This prospectus supplement is datedAugust31, 2007
